TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 20, 2013



                                       NO. 03-12-00660-CR


                                  Raegan D. Ashcraft, Appellant

                                                  v.

                                   The State of Texas, Appellee




          APPEAL FROM COUNTY COURT AT LAW OF BURNET COUNTY
             BEFORE JUSTICES PURYEAR, PEMBERTON AND ROSE
               AFFIRMED -- OPINION BY JUSTICE PEMBERTON




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was no error in the trial court’s

judgment: IT IS ORDERED, ADJUDGED AND DECREED by the Court that the judgment

of the trial court is in all things affirmed; that the appellant pay all costs relating to this appeal;

and that this decision be certified below for observance.